Citation Nr: 1330310	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  07-13 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, including bipolar disorder and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to September 1976.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for left shoulder and right knee disorders, also for bipolar disorder.

A decision earlier that year, in June 2006, also, in relevant part, had denied his claim of entitlement to service connection for depression.

So when remanding this and the other claims in February 2013, the Board resultantly expanded this claim to encompass any mental disorder, so inclusive of both bipolar disorder and depression, because the U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that a claimant's identification of the benefit sought does not require any technical precision.  Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Rather, "[a] claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  The Board noted that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In Clemons, the Court explained that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of that claim."  In both Brokowski and Clemons, the Court recognized the need to consider the Veteran's claim in the context of his reported symptoms, not just on the basis of specific diagnoses or how a condition is labeled.  See, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).

Clemons concerned VA's failure to consider a claim of entitlement to service connection for a psychiatric disorder other than the one specifically claimed, even though it shared the psychiatric symptomatology for which the Veteran was seeking service connection.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.

Additionally, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service-connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  The Veterans Court (CAVC) has determined that the scope of Boggs and Ephraim, however, is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively - after there has been a finding of fact based upon competent medical evidence.  See Clemons, 23 Vet. App. at 8.  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.  In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries or whether the evidence substantiates an element of a previously adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  New arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.  See Untalan v. Nicholson, 20 Vet. App. 467 (2006).

Here, the initial June 2006 RO decision denying the claim as specifically for depression never became final and binding on the Veteran because the Veteran's April 2007 Substantive Appeal, received less than a year later, addressed his claim more generally and expansively, as inclusive, not exclusive, of his depression because he explicitly referenced it in that submission.  See also 38 C.F.R. § 3.156(b) (2012) (indicating that new and material evidence received prior to expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed ... will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period).  Consequently, he need not have to reopen this claim for depression, rather, it is considered part and parcel of his also denied claim for bipolar disorder and more generically as a claim for an acquired psychiatric disorder.

As mentioned, in January 2011 and again in February 2013, the Board remanded this claim, and those for left shoulder and right knee disorders, to the RO via the Appeals Management Center (AMC) for further development and consideration - including especially for VA compensation examinations for medical opinions concerning whether the Veteran has left shoulder and right knee disorders and, if confirmed he does, for medical nexus opinions concerning the likelihood these disorders and his psychiatric disorder (whatever the diagnosis or diagnoses) are related or attributable to his military service or date back to his service.  The remands also were to obtain his service personnel records (SPRs) and any additional service treatment records (STRs) and, with his authorization, to obtain "state disability records" since he had indicated that he had received benefits from the state since stopping work as a welder and electrician in 2005.

But still additional development of these claims is required, so the Board regrettably is again remanding them to the RO via the AMC.



REMAND

In the more recent February 2013 remand, the Board instructed the AMC to, with the Veteran's authorization, obtain his state disability records since he had indicated during an April 2011 VA examination that he had received disability benefits from the state since stopping work as a welder and electrician in 2005.  As a result, in a March 2013 letter the AMC asked the Veteran for authorization to obtain these confidential records.

In his response later in March 2013, the Veteran submitted a blank release form.  He also indicated, apparently in response to the RO's March 2013 letter, that "the state of Alabama had sent him to a medical doctor (to be evaluated for) Social Security [Administration] (SSA) benefits."  Additionally, evidence recently added to the electronic ("Virtual VA") portion of the claims file includes a June 2008 letter from the SSA indicating the Veteran was found disabled for SSA purposes beginning December 1, 2007.  Taken together, this documentation indicates he receives SSA disability benefits and that an SSA file may include medical evidence that was relied upon to grant him SSA benefits, including perhaps the medical evaluation he referenced in his March 2013 letter.  Thus, there may be outstanding medical evidence in SSA's possession that is potentially pertinent to these claims at issue.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (VA's duty to assist specifically includes requesting information from other Federal departments or agencies if potentially relevant to the claim before VA).  See also 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1) and (c)(2); Dunn v. West, 11 Vet. App. 462, 466-67 (1998); and Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive, if not actual, possession of the agency and must be obtained if they could be determinative of the claim).  There also is no indication in the physical or electronic Virtual VA file that the RO/AMC has actually attempted to obtain this evidence.  Consequently, a remand is necessary to attempt to obtain these additional records.  On remand, efforts to obtain these SSA records must be made until the information either is obtained or it is determined the records do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A; Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Additionally, as the case is being remanded anyway, any available records of VA evaluation or treatment for these disabilities in question should be obtained dating from August 2007 to the present.  

Accordingly, these claims are again REMANDED for the following additional development and consideration:

1.  Obtain from the SSA the records pertinent to the Veteran's award of disability benefits from this other Federal agency.  Since these records, assuming they exist, are in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  So make as many attempts to obtain these records as this VA regulation requires.  Also appropriately notify the Veteran if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

2.  As well, obtain any available records of VA treatment or evaluation of the psychiatric, right knee, and left shoulder disabilities at issue dating from August 2007 to the present.  And since these records, assuming they exist, also are in the custody of a Federal department or agency, the attempts to obtain them also are governed by 38 C.F.R. § 3.159(c)(2).  So make as many attempts to obtain these records as this VA regulation requires.  Also appropriately notify the Veteran if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).


3.  Then readjudicate these claims in light of this and all other additional evidence.  For all claims that continue to be denied, send the Veteran and his representative another supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of all remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


